 

 

 

 

 

 

Case 4:20-cv-01115 Document 167 Filed on 07/01/20 in TXSD Page 1 of 2

2 Leeroy Cesar Carballo
#1462910
Pack Unit
2400 Wallace Pack Rd.
Navasota, Texas 77868

June 26, 2020

Clerk of Court md: bag

P.O. Box 61010
Houston, Texas 77208 JUL 0 1 2020

Dadi & Evecioy, Cla cf Court

Re: Requesting a docket sheet of case: Valentine v. Collier, Civil Action No.4:20-cv-01115

Dear Clerk:

I'm writing to request your consideration in sending me a docket sheet in
the above case name & qumber. I'am indigent, cannot afford to purchase this
docket sheet. I'am a proposed class member in this suit and have filed certain
documents in this case. Please consider sending me a free copy of the docket

sheet. Any help in this matter will be greatly appreciated.

Respectfully submitted,

ences (ann Coabl
a

Qegelbeg bet gt Uber tpeated eg tatu asta pep tle falfteg ML tin hms

907/L sexe], *uojsnoY “alg
OTOT9 xOg *O'd ‘*sexay, Jo JOTASTG uUreYyINOS

qanopj JOTAISTG °S°n
4FANOD FO ALSTO

ment 167 Filed on 07/01/20 in TXSD Pade 2 of 2

     

oD fe CENA ERT UAE 89822 sexe], ‘ejoseaey
“PY AOI SOPTIEM 0077

Le One| BYR Ee ta a ran 4TuUn ¥yoe
BLL ACERS OH Hee OT6Z9VT # OTTeATeD sesoy Komen

Case 4:20-cvfO
